Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, 20 all of the prior art of record fails to teach or suggest the limitation of claim 1, a mobile work machine. comprising: a frame; a set of ground engaging elements movably supported by the frame and driven by a power source to drive movement of the mobile work machine: a moveable element movably supported by the frame to move relative to the frame: an actuator coupled to the moveable element to controllably drive movement of the moveable element: a control system that generates an actuator control signal, indicative of a commanded movement of the actuator, and provides the actuator control signal to the actuator to control the actuator to perform the commanded movement: a terrain identifier configured to identify a characteristic of terrain in a geographic area around the periphery of the mobile work machine: and a stability system, coupled to the control system, that determines whether the commanded movement will result in an unstable state of the mobile work machine based on the identified characteristic of the terrain in the geographic area around the periphery of the mobile work machine and, if so. generates a restriction signal, restricting the commanded movement to avoid the unstable state. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 3735876 A discloses a control for a crane boom mounted on a self-propelled vehicle for pivotable movement about vertical and horizontal axes, the control including first control means for controlling boom movement about a horizontal axis and second control means for controlling boom extension. Connecting means cooperating with said first and second control means are provided for actuating one of said first and second control means upon actuation of the other to maintain the free end of the boom in a predetermined vertical or horizontal plane. Vehicle orientation compensating means also may be included, as well as ground level reference means to reference the boom relative to a remote point.
All dependent claims are allowable for at least the reasons of claim 1, 12, and/or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665